In an action by a landlord against a former tenant to recover for damages to the demised premises, alleged to have resulted from the tenant’s failure tr-repair and to leave the premises in good state and condition at the expiration of the demised term in compliance with covenants of the written lease, an order has been entered upon the landlord’s motion striking the case from the jury calendar and placing it on the nonjury calendar, upon the ground that by a provision of the lease the tenant waived its right to a jury trial. Order? reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. It is our opinion that the invoked waiver clause of the lease relates only to actions brought to enforce the provisions of covenant numbered 23 of the lease, of which the clause is an integral part, and that this is not such an action. Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.